360 S.E.2d 715 (1987)
Russell E. CREWS, et al., Appellants,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 870119.
Supreme Court of Virginia.
July 20, 1987.
Petition for Rehearing September 4, 1987.
Upon review of the record in this case and consideration of the argument submitted in support of the granting of an appeal, the Court refuses the petition for appeal.

Upon a Petition for Rehearing
On consideration of the petition of the appellants to set aside the judgment rendered herein on the 20th day of July, 1987 and grant a rehearing thereof, the prayer of the said petition is denied.